Title: To Thomas Jefferson from Eleuthère Irenée Du Pont, 8 March 1805
From: Du Pont, Eleuthère Irenée
To: Jefferson, Thomas


                  
                     Monsieur le President 
                     
                     Eleutherian Mills, mars 8 1805.
                  
                  Les lettres que je viens de recevoir de mon Pere, m’annoncent son retour, si desiré, etre enfin fixé pour le mois de may prochain. il me charge en même tems de vous faire parvenir une lettre que J’ai l’honneur de joindre à celle-ci.
                  Permettez moi Monsieur le President, de saisir cette occasion de vous renouveller les temoignages de ma reconnaissance pour l’avis que vous avez bien voulu me donner des dispositions favorables du gouvernement relativement à notre manufacture. Vous aurez pu voir par le procès verbal qui a du vous etre adressé des epreuves des Poudres que j’ai fournies l’année derniere au Pourvoyeur des Etats Unis, pour le commerce des Indiens, que ces Poudres ont Constament donné un plus fort resultat que toutes les Poudres anglaises essayées comparativement avec elles. les Soins que je n’ai cessé de donner à la perfection de mon etablissement ne me laissent aucun doute sur la Superiorité de la Poudre de Brandywine sur celles d’Europe relativement à la force et à la durée.
                  Cette derniere qualité est surtout essentielle pour les Poudres destinées à l’usage de la marine et à des voyages de long cours et ne pouvait jamais etre constatée par une experience plus positive que n’aurait été celle du Service des fregates employées dans la Mediterranée; J’aurais en conséquence vivement desiré que dans l’approvisionement des fregates qui seront expediées ce primtems la Poudre de ma Manufacture fut mise en comparaison avec celles dont le département de la marine est maintenant approvisionné. Peut étre est-il dans l’intention du gouvernement de le faire, mais dans ce cas je vous prierai de me permettre d’observer que, si les ordres n’étaient donnés qu’au moment du besoin, le tems necessaire pour la fabrication manquerait, et qu’alors je me trouverais dans l’impossibilité de repondre aux demandes, et à votre bienveillance. toute la fabrication de ma manufacture etant jusqu’à present dirigée pour le commerce de l’interieur du pays, et ne pouvant fabriquer de la Poudre de guerre sans la certitude de son employ.
                  ayant lu dernierement dans le Medical repository, publié à New-york, la reponse du Doctr. Mitchell à une lettre du ministre de la Marine sur les causes qui rendent la Poudre de ce departement alterable à la mer au point d’etre hors de Service en une Seule campagne, jai cru pouvoir me permettre quelques reflexions sur le même objet, et J’aurais eu l’honneur de vous les Soumettre si je n’eusse crains de vous faire perdre un tems precieux et d’abuser de votre indulgence. 
                  J’ai l’honneur d’etre avec un profond respect Monsieur le President, Votre très humble et très obeissant Serviteur
                  
                     E. I. DuPont de Nemours.
                  
               